Today I would like 
to address some of the most important issues on the 
General Assembly’s agenda.

First are the growing regional and international 
security challenges and threats, escalating conflicts 
and wars, and the aggravation of geopolitical 
confrontations between large centres of power, which 
could produce new areas of tension in the world and 
make it more difficult to address the continuing global 
financial and economic crisis. All those elements are 
cause for serious alarm and deep concern. Uzbekistan 
firmly believes that such acute contradictions and 
confrontations can be tackled only through a political 
path and peaceful means, in strict observance of the 
fundamental principles of international law enshrined 
in the Charter of the United Nations.

The persisting instability in Afghanistan, which is 
exhibiting a tendency to escalate further, poses a serious 
threat to stability and security in Central Asia and the 
greater region. In the situation currently unfolding, the 
accelerated drawdown of the International Security 
Assistance Force may turn out to be counterproductive, 
and that could further complicate the state of affairs in 
Afghanistan.

Today we can say with confidence that all the 
parties interested in resolving the Afghan problem 
are unanimous about one thing, which is that there is 
no military way to achieve peace in Afghanistan. The 
President of Uzbekistan, Islam Karimov, said so as long 
ago as 2008 at a NATO Summit in Bucharest, and at the 
General Assembly’s 2010 High-level Plenary Meeting 
on the Millennium Development Goals (see A/65/PV.3). 
The presidential elections in Afghanistan this year 
demonstrated vividly that the Afghan people are tired 
of bloodshed and violence, long-standing misery and 
devastation. Today they want peace and stability and 
the right to define their fate on their own.

The only reasonable way to tackle the Afghan 
problem is to search for a political settlement of the 
conflict through peaceful negotiations and achieve 
consensus to establish a coalition Government in which 
all of Afghanistan’s parties in conflict and its national 
and religious groups would be represented.

Uzbekistan adheres to a policy of non-interference 
in Afghanistan’s internal affairs. We are building and 
will continue to develop stable, friendly relations with 
Afghanistan that proceed from the national interests of 
both countries, and, on an exclusively bilateral basis, 
we will support the Government elected by the Afghan 
people.

Secondly, in view of the ongoing global financial 
and economic crisis, transport and communications 
development and strengthened regional economic 
cooperation are key factors for ensuring Central Asia’s 
stability and sustainable development. Implementing 
large transport and communications infrastructure 
projects that can connect our region with global 
markets will promote interregional trade and economic 
cooperation, attract investment and help develop social 
and industrial infrastructure, as well as promote steady 
progress in neighbouring regions. I refer in particular 
to such projects as the international Uzbekistan-
Turkmenistan-Iran-Oman Transport Corridor, which 
will link Central Asian countries to the Middle East 
by the shortest and most reliable and secure route. 
Uzbekistan’s completion of the Hairatan to Mazar-i-
Sharif railway, the first and so far the only functioning 
railroad linking Afghanistan to the outside world, was 
a historic landmark event.

Thirdly, as the States of Central Asia, like many 
other countries, are experiencing growing water 
shortages, the fair and reasonable use of the resources 
of the transboundary Amu Darya and Syr Darya Rivers 
becomes extremely important to the life support and 
well-being of the population of Central Asia. Uzbekistan 
adheres firmly to the principled position that the issue of 
the reasonable use of Central Asia’s transboundary river 
resources must be resolved according to the universally 
recognized norms of international law and within the 
framework of the relevant United Nations conventions 
on the use of international watercourses, which clearly 
define the principles of preventing damage to the 
environment and interests of neighbouring countries.

We believe it is unacceptable that certain countries 
in the region are promoting the construction of large 
hydropower stations with gigantic dams without 
conducting an international, truly independent, 
unprejudiced and professional expert study. 
Implementing such projects without thorough analysis 
could exacerbate tensions and the potential for conflict 
in the region. Building such grandiose hydropower 
facilities in a mountainous, highly seismic area with 
a potential for earthquakes of magnitude of 9 points 
or highter could carry a high risk of devastating man-
made catastrophes. I wish to underscore that owing to 
the potential for making ecological problems worse, 
a growing number of countries around the world are 


rejecting the construction of gigantic dams and opting 
for small and medium-size hydropower stations that do 
not damage the environment, safety or socioeconomic 
well-being of their populations.

Fourthly, the dynamic development of our economy 
and modernization of all spheres of the country’s life 
have enabled Uzbekistan to ensure the implementation 
of the Millennium Development Goals (MDGs) ahead 
of schedule. Since achieving independence, Uzbekistan 
has seen its economy grow almost five-fold and per 
capita income increase 8.7 times, testifying to the 
growth in our standards and quality of life. In the past 
10 years, Uzbekistan’s annual rate of growth of its gross 
domestic product (GDP) has exceeded 8 per cent. By 
2030 we intend to increase the per capita GDP to $9,300.

About 60 per cent of State expenditures are 
channelled to fund social development, with more than 
34.3 per cent of that spent on education. Almost 100 per 
cent of school-age children attend secondary schools. 
Women now represent 45.4 per cent of employed 
persons. We have achieved tangible successes in 
improving maternal and child health, with the mortality 
rate among children under the age of 5 reduced by a 
factor of 1.8 and maternal mortality rates by 1.6.

Furthermore, Uzbekistan will do its utmost to 
achieve all its intended plans for the implementation of 
the MDGs as soon as possible. We will also continue to 
undertake large-scale programmes in terms of the post-
2015 development agenda.
